DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on October 1, 2021, after Final Rejection in the Final Office Action of July 1, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on October 1, 2021, which has been entered.
                                                                Foreign Priority
The present application attempts to claim benefit to Japanese Patent Application No. 2018-177112, filed on September 21, 2018. However, although Applicant provided a Certified Copy of this foreign application (in its original language of Japanese), it has still not provided an English translation of it. Thus, no foreign priority date will be accorded until an English translation of Japanese Patent Application No. 2018-177112 is received by the Office. See MPEP 213, 214, 2304.01(c), 35 U.S.C. 119(a)-(d), 37 CFR 1.55, 41.154(b) & 41.202(e).
Non-Final Office Action
This Office Action responds to Applicants’ “Amendment and Reply with Submission Under 37 C.F.R. § 1.114” filed on October 1, 2021 (“Amendment”) as the submission accompanying the RCE. 
                 Status of Claims
Claims 1, 3, 5, 6, 9-12, 14-15, 17 & 19-20 have been currently amended, and claims 7, 13, 16 & 18 were previously presented. Therefore, claims 1-20 are pending and have been examined. The claim rejections and the response to Applicants’ arguments are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for processing information and bill splitting, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (an “information processing method”) is directed to a process in the instant case. The limitations of “…transmitting a first information code, to a first information processing [entity associated with] a first user, the first information code being generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting and being scanned by respective one or more second information processing [entities associated with] one or more second users;…specifying account information associated with the respective one or more second information processing [entities] which have scanned the first information code displayed at the first information processing [entity];…transmitting the specified account information to the first information processing [entity];…transmitting a second information code which is generated based at least in part on a user ID of the first user, and which is to be utilized for payment, to the first information processing [entity];…receiving a request in accordance with scanning of the second information code displayed at the first information processing [entity]; and…executing the bill splitting using a split amount of a bill based on the specified account information and the payment amount of the payment after reception of the request” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than one or more processors included in an information processing device, interacting with a first information processing terminal of a first user and one or more second information processing terminals of one or more second users, including a respective one or more second information processing terminals, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the one or more processors included in the information processing device, interacting with the first information processing terminal of the See, e.g., Apps.’ Spec., para. [0023] (“The processor 201 includes, but not limited to, one or a plurality of central processing units (CPUs), an MPU (Micro Processing Unit), a GPU (Graphics Processing Unit), a microprocessor, a processor core, a multiprocessor, an ASIC (Application- Specific Integrated Circuit), an FPGA (Field Programmable Gate Array), or the like, and may implement respective kinds of processing disclosed in the respective embodiments by a logical circuit (hardware) or a dedicated circuit which is formed on an integrated circuit (IC) chip, LSI (Large Scale Integration), or the like.”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The one or more processors, the information processing device, the first information processing terminal of the first user and the one or more second information processing terminals of the one or more second users are also recited at a high-level of generality, e.g., as generic processors, devices, and terminals performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the one or more processors, the information processing device, the first information processing terminal of the first user and the one or more second information 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more processors (claims 1, 9 & 10) of the information processing device (claims 1, 9 & 10), the first information processing terminal of the first user (claims 1, 9 & 10), the one or more second information processing terminals (claims 1, 9 & 10), and the computer-readable non-transitory storage medium (claim 10) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 9 & 10 based on similar reasoning and rationale.
Dependent claims 2-8 & 11-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2-4, 11-13 & 16-18, the limitations of “The information processing method according to claim 1, wherein the split amount of the bill is determined on a basis of the payment amount and a total number of pieces of the account information” (claim 2), “The computer-claim 11), and “The information processing device according to claim 9, wherein the split amount of the bill is determined on a basis of the payment amount and a total number of pieces of the account information” (claim 16); “The information processing method according to claim 1, wherein the split amount of the bill is determined by dividing the payment amount by a number obtained by adding 1 to a total number of pieces of the account information” (claim 3), “The computer-readable non-transitory storage medium according to claim 10, wherein the split amount of the bill is determined by dividing a payment amount by a number obtained by adding 1 to the total number of pieces of the account information” (claim 12), and “The information processing device according to claim 9, wherein the split amount of the bill is determined by dividing the payment amount by a number obtained by adding 1 to a total number of pieces of the account information” (claim 17); and “The information processing method according to claim 1, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 4), “The computer-readable non-transitory storage medium according to claim 10, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 13), and “The information processing device according to claim 9, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 18
In claims 5, 14 & 19, the limitations of “The information processing method according to claim 1, to be executed by the one or more processors, the information processing method further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 5), “The computer-readable non-transitory storage medium according to claim 10, the operations further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 14), and “The information processing device according to claim 9, the operations further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., an acquiring step) in a method for information processing and bill splitting.
In claims 6, 15 & 20, the limitations of “The information processing method according to claim 1, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and claim 6), “The computer-readable non-transitory storage medium according to claim 10, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and adding the respective split amounts of the bill to the balance of the first information processing terminal” (claim 15), and “The information processing device according to claim 9, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and adding the respective split amounts of the bill to the balance of the first information processing terminal” (claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the bill splitting processing in a method for information processing and bill splitting.
In claim 7, the limitations of “The information processing method according to claim 1, wherein a predetermined relationship between the first user and the one or more second users is approved by each other”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe a predetermined relationship between the first user and the one or more second users in a method for information processing and bill splitting.
In claim 8, the limitations of “The information processing method according to claim 1, wherein the first information code and the second information code are the same information code”, under the broadest reasonable interpretation, are further refinements of methods of 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borhan et al., U.S. Pat. Pub. 2013/0218721 A1 (“Borhan”) in view of Ioan-Radu Jinga et al., Using Cloud and Mobile Technologies in the Hospitality Industry, 2018 17th RoEduNet Conference: Networking in Education and Research (RoEduNet), Pages 1-5 (Publication Date 9/1/18, Conference Start to End Date: 9/6/18-9/8/18) (copy provided) (“Jinga”).
As to claim 1, Borhan teaches, suggests and discloses an “information processing method” (see, e.g., Borhan, Abstract (“THE TRANSACTION VISUAL CAPTURING….. METHODS”) “to be executed by one or more processors included in an information processing device, the information processing method comprising” (see, e.g., Borhan, paras. [0307] (“computers employ processors to process information; such processors 4403 [are] central processing units (CPU).”) “the information processing method comprising:”
“electronically transmitting a first information code, to a first information processing terminal of a first user, the first information code being generated based at least in part on a payment amount for bill splitting…and being scanned by respective one or more second information processing terminals of one or more second users”. See, e.g., Borhan, para. [0060] (“The user may checkout using the user's virtual wallet app executing on the user device, or may utilize a communication mechanism (e.g., near field QR code scan, etc.) to provide payment information to the CSR device [first information code or QR code that is generated based at least in part on a payment amount for bill splitting e.g., when printed on the receipt].”); [0123] (“In a different embodiment, the users 611a-b may launch a TVC component instantiated on a camera-enabled mobile device 613a-103b to capture a view of the table, e.g., including the received invoice/bill 615 having a quick response (QR) code or barcode printed thereon [first information code for bill splitting, QR code, being generated based at least in part on a payment amount for bill splitting e.g., when printed on the receipt and also scanned by respective one or more second information processing terminals of one or more second users, users 611a-b, which also includes the first information processing terminal of the first user], and a plurality of payment cards 619a-109b that the users 611a-b are going to pay for the bill. The users 611a-b may view virtual overlaid labels on top of the captured scene, so that they can tap on the option labels to split a bill equally, proportionally, and/or the like [QR code or first information code for bill splitting].”); [0133] (“When the bill is a restaurant bill, the TVC may provide options to facilitate tip calculation, bill splitting per actual consumption, and/or the like. In another example, a user may move the sliding bar 907e to enable or barcode reading component 903e, e.g., the TVC may read a barcode, and/or a QR code printed on a purchase label, invoice or bill to provide payment information via overlaid labels on the captured reality scene [same].”); [0152] (“With reference to FIG. 15A, a user may place two or more payment cards with a restaurant bill and capture the view with the camera-enabled mobile device. When the TVC determines there is a restaurant bill (e.g., via the barcode reading 1502, etc.) and two payment cards 1503a and 1503b in the scene, the TVC may provide split bill 1504b (e.g., as there are more than one card presented, indicating an attempt to split bill), pay bill 1504c, calculate tip amount 1504d, update bill 1504e, and/or the like. In one implementation, if the user selects to split bill 1504b, the TVC may provide option labels such as equal share 1505a, prorate share 205b, share by actual consumption 1505c, and/or the like [same].”); [0016], [0122], [0157] (discussing bill splitting)
“electronically specifying account information associated with the respective one or more second information processing terminals which have scanned the first information code…”. See, e.g., Borhan, paras. [0060] (see “QR code scan” to “provide payment information” cited above); [0123] (“In a different embodiment, the users 611 a-b may launch a TVC component instantiated on a camera-enabled mobile device 613 a-103 b to capture a view of the table, e.g., including the received invoice/bill 615 having a quick response (QR) code or barcode printed thereon, and a plurality of payment cards 619 a-109 b that the users 611 a-b are going to pay for the bill.”); see also [0016], [0060] [0122], [0133], [0152], [0157] (discussing electronically specifying account information associated with the respective one or more second information processing terminals, e.g., users 611a-b, other described users, etc.).
“electronically transmitting the specified account information code which is to be utilized for payment, to the first information processing terminal”. See, e.g., Borhan, para. [0124] (“Within implementations, users 611 a-b may facilitate payment from their payment cards upon TVC augmented reality capturing at the same mobile device/wallet. For example, user 611 a may operate her mobile device 613 a
“electronically transmitting a second information code which is generated based at least in part on a user ID of the first user, and which is to be utilized for payment, to the first information processing terminal”. See, e.g., Borhan, paras. [0219] (“FIG. 25a shows a logic flow diagram illustrating checking into a store in some embodiments of the TVC. In some implementations, the user may scan a check-in code 2501, which may allow TVC to receive a notification 2502 that the user has checked in, and may allow TVC to use the user profile identification information provided to create a store profile for the user [the check-in code 2501 being the second information code generated based at least in part on a user ID of the first user, and which may later be used for payment] [0123] (“In a different embodiment, the users 611 a-b may launch a TVC component instantiated on a camera-enabled mobile device 613 a-103 b to capture a view of the table, e.g., including the received invoice/bill 615 having a quick response (QR) code or barcode [another generated second information code] printed thereon”).
“electronically receiving a request in accordance with scanning of the second information code…; and”. See, e.g., Borhan, para. [0123] (upon scanning QR code or barcode); [0124] (“In one implementation, the TVC component instantiated on the mobile device 613 a may send an authorization request to a processing server, or a wallet management server to authorize split payment transaction on the payment card 613 b.”).
“electronically executing the bill splitting using a split amount of a bill based on the specified account information and the payment account of the payment after reception of the request”. See, e.g., Borhan, paras. [0122] (“FIG. 6 provides a diagram illustrating an example scenario of TVC users splitting a bill via different payment cards via visual capturing the bill and the physical cards within embodiments of the TVC. As shown in may desire to split the bill 615 in different ways, e.g., share the bill equally per head counts, per their consumed portions, etc. One traditional way is for the users 611 a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611 a-101 b.”); [0123] (bill having a QR code or barcode and scanned by a user device or information processing terminal amongst multiple user devices or information processing terminals); [0124] (“the TVC component instantiated on the mobile device 613 a may send an authorization request to a processing server, or a wallet management server to authorize split payment transaction on the payment card 613 b. In such scenarios, users 611 a-b may conduct a transaction including payments from two wallets on the same mobile device, without user 611 b independently initiates a transaction using his mobile device 613 b.”); [0152] (“FIGS. 15A-15F provide exemplary user interface diagrams illustrating a user sharing bill scenario within embodiments of the TVC. With reference to FIG. 15A, a user may place two or more payment cards with a restaurant bill and capture the view with the camera-enabled mobile device. When the TVC determines there is a restaurant bill (e.g., via the barcode reading 1502, etc.) and two payment cards 1503 a and 1503 b in the scene, the TVC may provide plurality of labels including view bill details 1504 a, split bill 1504 b (e.g., as there are more than one card presented, indicating an attempt to split bill), pay bill 1504 c, calculate tip amount 1504 d, update bill 1504 e, and/or the like. In one implementation, if the user selects to split bill 1504 b, the TVC may provide option labels such as equal share 1505 a, prorate share 205 b, share by actual consumption 1505 c, and/or the like.”); [0157] (“[In] FIG. 15E, when a consumer attempts to engage TVC to split a bill with two cards belonging to two different cardholders, e.g., sharing a restaurant bill between two friends' credit cards, TVC may require authentication credentials to proceed with a transaction request upon a card that is not enrolled with the current wallet, and/or associated with a different cardholder. For example, continuing on with TVC capturing two cards “*7899” and “5493” to split a bill (438 in FIG. 15D), the mobile device/wallet that is used to instantiate TVC component may belong to the cardholder of card *7899, and card *5493 belongs to a different cardholder.”).
However, Borhan does not specifically or expressly disclose the first information code being generated based at least in part on a payment amount for bill splitting “after the first user selects the bill splitting”, as well as the first and the second information code “displayed at the first information processing terminal” as recited by claim 1.
Jinga cures these deficiencies. Specifically:
the first information code being generated based at least in part on a payment amount for bill splitting “after the first user selects the bill splitting”. See, e.g., Jinga, page 2, under “IV. Proposed Solution” (“a mobile application which transforms a photo of a receipt into a list of products that are shareable among a group of users…the optical character recognition (OCR) service, which analyzes the receipt picture and outputs its contents [this output being the generated first information code that is generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting]”); page 3, first column (describing the user authenticating and after the first user selects the bill splitting, and also creating a table to create a unique 4 characters-code, that represents the table id, and the key for others to join that table [also generated first information code that is generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting that the other users have to scan or input later]”); under “B. The OCR service” (discussing preprocessing, processing and post-processing, taking the picture of the receipt, sending it to Google Vision, which is the generated code sent to other users for eventual splitting).
the first and the second information code “displayed at the first information processing terminal”. See, e.g., Kinga, page 2, second bullet under “IV. Proposed Solution” stating “the mobile application which allows users to manipulate the data generated by the OCR service”; page 3, “All the other users that joined the table will visualize the same list of products. Each of them can pick from the list any product in what quantity he or she desires” hence, displaying the information codes on the displays of the first information processing terminal; page 3 (“By creating a table, he is provided with a unique 4 characters-code, that represents the table id, and the key for others to join that table [that code also displayed on the first information processing terminal]”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Borhan’s and Jinga’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Borhan with Jinga would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Jinga’s ability to generate codes based on amount data and bill splitting, and also being able to display the code on devices) to lead one of ordinary skill to See MPEP 2143. Examiner further submits that combining Borhan with Jinga would also be particularly advantageous in integrating methods and systems for “snapping a quick response (QR) code” for transactions (Borhan, para. [0054]) with methods and systems for “calculating the bill for every person at the table” (Jing, Abstract) in order to ultimately teach, suggest and disclose all the limitations recited by claim 1.
As to claim 9, Borhan also teaches, suggests and discloses an “information processing device including one or more processors, the one or more processors being configured to perform operations comprising: electronically transmitting a first information code, to a first information processing terminal of a first user, the first information code being generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting and being scanned by respective one or more second information processing terminals of one or more second users;    electronically specifying account information associated with the respective one or more second information processing terminals which have scanned the first information code displayed at the first information processing terminal; electronically transmitting the specified account information to the first information processing terminal; electronically transmitting a second information code which is generated based at least in part on a user ID of the first user, and which is to be utilized for payment, to the first information processing terminal; electronically receiving a request in accordance with scanning of the second information code displayed at the first information processing terminal; and electronically executing the bill splitting processing using a split amount of a bill based on the specified account information and the payment amount of the payment after reception of the request.” See 
As to claim 10, Borhan also teaches, suggests and discloses a “computer-readable non-transitory storage medium storing program instructions that, when executed, cause one or more processors included in an information processing device to perform operations comprising: electronically transmitting a first information code, to a first information processing terminal of a first user, the first information code being generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting and being scanned by respective one or more second information processing terminals of one or more second users; electronically specifying account information associated the respective one or more second information processing terminals which have scanned the first information code displayed at the first information processing terminal; electronically transmitting the specified account information to the first information processing terminal; electronically transmitting a second information code which is generated based at least in part on a user ID of the first user, and which is to be utilized for payment, to the first information processing terminal; electronically receiving a request in accordance with scanning of the second information code displayed at the first information processing terminal; and electronically executing the bill splitting using a split amount of a bill based on the specified account information and the payment amount of the payment after reception of the request.” See portions of Borhan & Jinga cited above for the nearly identical claim limitations in claim 1; for “computer-readable non-transitory storage medium”: see Borhan, para. [0324].
As to claims 2, 11 & 16, Borhan also teaches, suggests and discloses the limitations of “The information processing method according to claim 1, wherein the split amount of the bill is determined on a basis of the payment amount and a total number of pieces of the account information” (claim 2), “The computer-readable non-transitory storage medium according to the split amount of the bill is determined on a basis of the payment amount and a total number of pieces of the account information” (claim 11), and “The information processing device according to claim 9, wherein the split amount of the bill is determined on a basis of the payment amount and a total number of pieces of the account information” (claim 16). See, e.g., Borhan, paras. [0122] (“FIG. 6 provides a diagram illustrating an example scenario of TVC users splitting a bill via different payment cards via visual capturing the bill and the physical cards within embodiments of the TVC. As shown in FIG. 6, when two consumers, e.g., user 611 a and user 611 b, receive a bill or invoice 615 for their consumption at a dining place (e.g., a restaurant, a bar, a lounge, etc.), the users 611 a-b may desire to split the bill 615 in different ways, e.g., share the bill equally per head counts, per their consumed portions, etc. One traditional way is for the users 611 a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611 a-101 b.”); [0123] (“In such scenarios, users 611 a-b may conduct a transaction including payments from two wallets on the same mobile device, without user 611 b independently initiates a transaction using his mobile device 613 b.”); [0152] (“In one implementation, if the user selects to split bill 1504 b, the TVC may provide option labels such as equal share 1505 a, prorate share 205 b, share by actual consumption 1505 c, and/or the like.”).
As to claims 3, 12 & 17, Borhan also teaches, suggests and discloses the limitations of “The information processing method according to claim 1, wherein the split amount of the bill is determined by dividing the payment amount by a number obtained by adding 1 to a total number of pieces of the account information” (claim 3), “The computer-readable non-transitory storage the split amount of the bill is determined by dividing a payment amount by a number obtained by adding 1 to the total number of pieces of the account information” (claim 12), and “The information processing device according to claim 9, wherein the split amount of the bill is determined by dividing the payment amount by a number obtained by adding 1 to a total number of pieces of the account information” (claim 17). See, e.g., Borhan, paras. [0122] (“FIG. 6 provides a diagram illustrating an example scenario of TVC users splitting a bill via different payment cards via visual capturing the bill and the physical cards within embodiments of the TVC. As shown in FIG. 6, when two consumers, e.g., user 611 a and user 611 b, receive a bill or invoice 615 for their consumption at a dining place (e.g., a restaurant, a bar, a lounge, etc.), the users 611 a-b may desire to split the bill 615 in different ways, e.g., share the bill equally per head counts, per their consumed portions, etc. One traditional way is for the users 611 a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611 a-101 b.”); [0123] (“In such scenarios, users 611 a-b may conduct a transaction including payments from two wallets on the same mobile device, without user 611 b independently initiates a transaction using his mobile device 613 b.”); [0152] (“In one implementation, if the user selects to split bill 1504 b, the TVC may provide option labels such as equal share 1505 a, prorate share 205 b, share by actual consumption 1505 c, and/or the like.”).
As to claims 4, 13 & 18, Borhan also teaches, suggests and discloses the limitations of “The information processing method according to claim 1, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 4), “The computer-readable non-transitory storage medium according to claim 10, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 13), and “The information processing device according to claim 9, wherein the split amount of the bill is determined to be an amount designated by the first information processing terminal regarding the payment amount” (claim 18). See, e.g., Borhan, paras. [0122] (“FIG. 6 provides a diagram illustrating an example scenario of TVC users splitting a bill via different payment cards via visual capturing the bill and the physical cards within embodiments of the TVC. As shown in FIG. 6, when two consumers, e.g., user 611 a and user 611 b, receive a bill or invoice 615 for their consumption at a dining place (e.g., a restaurant, a bar, a lounge, etc.), the users 611 a-b may desire to split the bill 615 in different ways, e.g., share the bill equally per head counts, per their consumed portions, etc. One traditional way is for the users 611 a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611 a-101 b.”); [0123] (“In such scenarios, users 611 a-b may conduct a transaction including payments from two wallets on the same mobile device, without user 611 b independently initiates a transaction using his mobile device 613 b.”); [0152] (“In one implementation, if the user selects to split bill 1504 b, the TVC may provide option labels such as equal share 1505 a, prorate share 205 b, share by actual consumption 1505 c, and/or the like.”).
As to claims 5, 14 & 19, Borhan also teaches, suggests and discloses 5, 14 & 19, the limitations of “The information processing method according to claim 1, to be executed by the one or more processors, the information processing method further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 5), “The computer-readable non-transitory storage medium according to claim 10, the operations further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 14), and “The information processing device according to claim 9, the operations further comprising: electronically acquiring a number obtained by adjusting a total number of pieces of the account information, from the first information processing terminal, wherein the bill splitting is executed using a split amount of a bill based on the number obtained by adjusting the total number of pieces of the account information and the payment amount” (claim 19). See, e.g., Borhan, paras. [0122]-[0123] & [0152] cited above.
As to claims 6, 15 & 20, Borhan also teaches, suggests and discloses “The information processing method according to claim 1, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and adding the respective split amounts of the bill to the balance of the first information processing terminal” (claim 6), “The computer-readable non-transitory storage medium according to claim 10, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and adding the respective split amounts of the bill to the balance of the first information processing terminal” (claim 15), and “The information processing device according to claim 9, wherein the bill splitting comprises subtracting the payment amount from a first balance of the first information processing terminal, subtracting the respective split amounts of the bill from a second balance of the one or more second information processing terminals, and adding the respective split amounts of the bill to the balance of the first information processing terminal” (claim 20). See, e.g., Borhan, paras. [0122] (“One traditional way is for the users 611 a-b to provide their payment cards (e.g., a credit card, a debit card, etc.) to the restaurant cashier (e.g., 617), and the cashier may split the bill 615 to generate separate bills for each card payment, wherein the amount due on each of the split bill may be allocated according to the preference of the users 611 a-101 b.”); [0123] (“In such scenarios, users 611 a-b may conduct a transaction including payments from two wallets on the same mobile device, without user 611 b independently initiates a transaction using his mobile device 613 b.”); [0152] (“if the user selects to split bill 1504 b, the TVC may provide option labels such as equal share 1505 a, prorate share 205 b, share by actual consumption 1505 c, and/or the like.”).
As to claim 7, Borhan also teaches, suggests and discloses “The information processing method according to claim 1, wherein a predetermined relationship between the first user and the one or more second users is approved by each other”. See, e.g., Borhan, para. [0157] (“Continuing on with FIG. 15E, when a consumer attempts to engage TVC to split a bill with two cards belonging to two different cardholders, e.g., sharing a restaurant bill between two friends' credit cards, TVC may require authentication credentials to proceed with a transaction request upon a card that is not enrolled with the current wallet, and/or associated with a different cardholder. For example, continuing on with TVC capturing two cards “*7899” and “5493” to split a bill (438 in FIG. 15D), the mobile device/wallet that is used to instantiate TVC component may belong to the cardholder of card *7899, and card *5493 belongs to a different cardholder. In one implementation, TVC may provide a message showing card *5493 is not currently enrolled with the wallet 1540, and in order to proceed with the transaction, requesting the consumer to either add card *5493 to the current wallet 1542, or to verify with authentication credentials”).
As to claim 8, Borhan also teaches, suggests and discloses “The information processing method according to claim 1, wherein the first information code and the second information code are the same information code”. See, e.g., Borhan, para. [0123] (“to capture a view of the table, e.g., including the received invoice/bill 615 having a quick response (QR) code or barcode printed thereon [e.g. first and second information code can be both QR codes or barcodes]”).
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 10-19 of the Amendment, under the heading of “Rejections under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (an “information processing method”) is directed to a process in the instant case. The limitations of “…transmitting a first information code, to a first information processing [entity associated with] a first user, the first information code being generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting and being scanned by respective one or more second information processing [entities associated with] one or more second users;…specifying account information associated with the respective one or more second information processing [entities] which have scanned the first information code displayed at the first information processing [entity];…transmitting the specified account information to the first information processing [entity];…transmitting a second information code which is generated based at least in part on a user ID of the first user, and which is to be utilized for payment, to the first information processing [entity];…receiving a request in accordance with scanning of the second information code displayed at the first information processing [entity]; and…executing the bill splitting using a split amount of a bill based on the specified account information and the payment amount of the payment after reception of the request” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than one or more processors included in an information processing device, interacting with a first information processing terminal of a first user and one or more second information processing terminals of one or more second users, including a respective one or more second information processing terminals, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an independent claims 9 & 10 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 10-12 of the Amendment.  
The Examiner also respectfully disagrees with Applicants’ arguments on pages 12-16 of the Amendment that the “additional elements are integrated into a practical application” in prong 2 of Step 2A of the Alice/Mayo analysis. Applicants’ arguments are inaccurate at least because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements of the one or more processors (claims 1, 9 & 10) of the information processing device (claims 1, 9 & 10), the first information processing terminal of the first user (claims 1, 9 & 10), the one or more second information processing terminals (claims 1, 9 & 10), and the computer-readable non-transitory storage medium (claim 10) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: transmitting a first information code for bill splitting to a first information processing entity associated with a first user (both human beings), the first information code being generated based at least in part on a payment amount for bill splitting after the first user selects the bill splitting and being scanned by respective one or more second information processing entities associated with one or more second users (also human beings – the step of scanning codes can also undoubtedly be performed by human beings); specifying account information associated with the respective one or more second information processing entities or users which have scanned the first information code displayed at the first information processing entity (human beings can specify account See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further 
The Examiner also respectfully disagrees with how the present claims might be similar to the series of Federal Circuit cases cited by Applicant at least because each case pertains to a different set of facts involving different patents and technologies. Specifically, the below Federal Circuit cases cited by Applicants are clearly distinguishable for the reasons set forth below:
Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304-06 (Fed. Cir. 2018) (“Claim 1 of the '844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a "security profile that identifies suspicious code in the received Downloadable."… Our cases confirm that software-based innovations can make "non-abstract improvements to computer technology" and be deemed patent-eligible subject matter at step 1…Here, the claims recite more than a mere result. Instead, they recite specific steps — generating a security profile that identifies suspicious code and linking it to a downloadable — that accomplish the desired result. Moreover, there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result. There is no need to set forth a further inventive concept for implementing the invention. The idea is non-abstract and there is no need to proceed to step two of Alice.”).
Core Wireless Licensing SARL v. LG Electronics, 880 F.3d 1356, 1362-63 (Fed. Cir. 2018) (“The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal. Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices…[and] disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens…The disclosed invention improves the efficiency of using the electronic device by…[being] directed to an improvement in the functioning of computers, particularly those with small screens. Because we hold that the asserted claims are not directed to an abstract idea, we do not proceed to the second step of the inquiry. The claims are patent eligible under § 101.”).
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory…In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea…we think it is clear for the reasons stated that the claims are not directed to an abstract idea, and so we stop at step one. We conclude that the claims are patent-eligible”).
DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014) (“The ′399 patent's claims are different enough in substance from those in Ultramercial because broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the ′399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by NLG. Rather, they recite a specific way to automate the creation of a composite web page by an ‘outsource provider’ that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the ′399 patent's claims include ‘additional features’ that ensure the claims are “more than a drafting effort designed to monopolize the [abstract idea].” Alice, 134 S.Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible. In sum, the ′399 patent's claims are unlike the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp that were found to be “directed to” little more than an abstract concept. To be sure, the ′399 patent's claims do not recite an invention as technologically complex as an improved, particularized method of digital data compression. But nor do they recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations, such as the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp. The claimed system, though used by businesses, is patent-eligible under § 101”).  
Thus, it is clear from the above that the present claims are unlike and in stark contrast to the above Federal Circuit cases finding the claims eligible under 35 U.S.C. 101 because the claim limitations here merely implement the abstract idea of methods of organizing human activity using generic computing components and also do not improve any technology. 
Furthermore, the arguments on pages 17-19 of the Amendment that allege that the Berkheimer Memorandum is not applied correctly here are simply unfounded. The facts of the Berkheimer case are also distinguishable from the present claims at hand:
Berkheimer v. HP Inc., 881 F.3d 1360, 1366-67, 1370 (Fed. Cir. 2018) (“These claims are similar to claims we held directed to an abstract idea in prior cases. See, e.g., In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014)… Here, the specification explains that the parser ‘determines and extracts components of the standardized document or item representation’ and reassembles the components ‘into composite output files.’ '713 patent at 3:61-4:17. Even though the parser separates the documents or items into smaller components than the claims determined to be abstract in Content Extraction and TLI, the concept is the same. are similar to the collecting and recognizing of Content Extraction, 776 F.3d at 1347, and the classifying in an organized manner of TLI, 823 F.3d at 613. Claim 4 adds the abstract concept of storing, and claims 5-7 add the abstract concept of editing...however, there is at least a genuine issue of material fact in light of the specification regarding whether claims 4-7 archive documents in an inventive manner that improves these aspects of the disclosed archival system. Whether claims 4-7 perform well-understood, routine, and conventional activities to a skilled artisan is a genuine issue of material fact making summary judgment inappropriate with respect to these claims. We do not decide today that claims 4-7 are patent eligible under § 101. We only decide that on this record summary judgment was improper, given the fact questions created by the specification's disclosure.”).
Thus, like Berkheimer, the present claims are directed to aspects of the abstract idea of organizing human activity such as bill splitting. However, Berkheimer never reached a conclusive issue about the eligibility of the claims and simply decided that the district court’s ruling on summary judgment was improper. Moreover, the present 35 U.S.C. 101 rejection meets all the four prongs of the Berkheimer memo test in that in the Step 2B analysis, an additional element is not well-understood, routine or conventional until the Examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
(1) Examiner has cited portions of Applicants’ Specification clearly stating the generic computing component aspect of the additional elements. 
(2) As above, Examiner has cited to one or more court decisions discussed in MPEP 2106.05(d)(II) noting the well-understood, routine, and conventional nature of the additional elements. See, e.g., Versata 
(3) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements. See the patent publication of Borhan above; and 
(4) A statement that Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). See statements interpreting the above-cited prior art reading on the claims.  
Thus, the conditions under Berkheimer and its memo have been undeniably met here.
Moreover, in response to the arguments on pages 10-19 of the Amendment generally, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity using generic computing components and also do not cover technical improvements to a specific technical field or provide an inventive concept. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components of one or more processor(s)) or ordered combination of the additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary) amount to nothing more than well-understood, routine and conventional limitations in the field of bill splitting. Thus, all the present claim limitations are all clearly directed to a business solution (being able to more accurately and efficiently split bills) to a business problem (the inaccuracies and inefficiencies in splitting bills) in a business field (bill splitting), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). The present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical 
As to the 35 U.S.C. 102 Rejections, and in response to Applicants’ arguments on pages 18-22 of the Amendment, under the header of “Rejections under 35 U.S.C. § 102”, Examiner acknowledges that the arguments and claim amendments have been considered, but have been rendered moot in light of the new grounds of rejection, which cite the new reference of Ioan-Radu Jinga et al., Using Cloud and Mobile Technologies in the Hospitality Industry, 2018 17th RoEduNet Conference: Networking in Education and Research (RoEduNet), Pages 1-5 (Publication Date 9/1/18, Conference Start to End Date: 9/6/18-9/8/18) (copy provided) (“Jinga”), which when combined with the reference of Borhan, teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Thus, claims 1-20 stand rejected under 35 U.S.C. 103 now, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Purves et al., U.S. Pat. Pub. 2013/0346302 A1 – for disclosing similar subject matter to the present claims e.g., a “REMOTE PORTAL BILL PAYMENT PLATFORM” (Abstract and Title).
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
January 1, 2022
                                                                                                                                                                                                    
 /CHRISTOPHER BRIDGES/ Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022